Morton, J.
The hay, for the. price of which this suit ia brought, was sold by the plaintiff’s intestate in violation of law. The statement of facts finds that the hay was sold by weight, and was weighed upon private scales, selected by the seller and not provided by the buyer, which had not been adjusted and sealed by any sealer of weights and measures as required by the Gen. Sts. e. 51, §§ 11, 12. A sale by such scales was in direct violation of the Gen. Sts. e. 51, § 16.*
The decisions are uniform, that, if a sale is made in contravention of a statute passed for the protection of the buyer, no action can be maintained for the price of the goods sold. Miller v. Post, 1 Allen, 434. Libby v. Downey, 5 Allen, 299. Smith v. Arnold, 106 Mass. 269.

Judgment for the defendant.


 “ Whoever sells by any other weights, measures, scales, beams, or balances, than those which have been sealed as before provided, shall forfeit a sum not exceeding twenty dollars fol each offence; and when by the custom of trade they are provided by the buyer, if he purchases by any other weights, measures, scales, beams, or balances, he shall be subject to a like penalty, to be recovered by an action of tort to the use of the complainant.”